12DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. Applicant argues that Schiffers does not teach the feature of the screw rotating during the entire process. However, the examiner does not rely on Schiffers for this teaching within the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weatherall (US 2005/0161847).
As to claim 1, Weatherall teaches a method for injecting a molten resin using an in-line screw type injection apparatus, which is connected to an injecting molding mold [0005], the method being configured to perform an injection cycle more than once, the injection cycle including, in this order, filling a molten resin into the injection molding mold,  while rotating and advancing a screw which begins, in an injection start position, and holding pressure and metering while rotating the screw continuously from the filling [Fig 5,0036, 0060 Claim 1], wherein: the injection apparatus contains a molten resin to be filled into the injection molding mold for an injection cycle (A) within the injection cycles performed more than once and a molten resin to be filled into the injection molding mold for an injection cycle (B) performed directly following the injection cycle (A); the screw in the injection apparatus containing these molten resins is rotated and advanced, so that the molten resin to be filled for the injection cycle (A) is advanced and simultaneously the molten resin to be filled for the injection cycle (B) is plasticized and kneaded; and  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherall (US 2005/0161847) in view of Schiffers (US 2018/0169921).
As to claim 2, Weatherall teaches that the screw turns per minute are different during metering and filling and holding and metering [Fig 5], but does not explicitly state that the screw speed is different during filling and holding.  
Schiffers teaches a method of injection molding [Abstract]. Schiffers teaches a number of screw revolutions per unit time among the filling, the holding pressure, and the metering is variable and screw speed is slowed during holding in order to lower pressure and have the forward flow of the volume of the resin be more even which results in a better product and is easier for operators [0035, 0036, 0106, claim 31, 37-42]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Weatherall and had the rotational speed of the screw be slowed during holding relative to injection, as suggested by Schiffers, in order to have the forward flow of resin be more even and lower pressure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742